Exhibit 10.6
















DBS LICENSE AGREEMENT


by and between


DANAHER CORPORATION


and


ENVISTA HOLDINGS CORPORATION
Dated as of September 19, 2019


1



--------------------------------------------------------------------------------





DBS LICENSE AGREEMENT
This DBS LICENSE AGREEMENT (this “Agreement”), dated as of September 19, 2019,
is entered into by and between Danaher Corporation (“Danaher”), a Delaware
corporation, and Envista Holdings Corporation (“Envista”), a Delaware
corporation. “Party” or “Parties” means Danaher or Envista, individually or
collectively, as the case may be.
WHEREAS, the Parties have entered into that certain Separation Agreement, dated
as of September 19, 2019 (the “Separation Agreement”);
WHEREAS, Danaher owns or has the right to use the DBS (as defined below), which
is used in the Envista Business and in the other businesses of Danaher as of the
date hereof;
WHEREAS, the DBS includes (without limitation) certain trade secrets, know-how
and other Intellectual Property of the Danaher Group; and
WHEREAS, Envista desires to obtain a license to use the DBS for its own business
purposes on the terms set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Certain Defined Terms.
(a)Unless otherwise defined herein, all capitalized terms used herein shall have
the same meanings as in the Separation Agreement.
(b)The following capitalized terms used in this Agreement shall have the
meanings set forth below:
“Change of Control” means, with respect to a Person, the occurrence, in a single
transaction or a series of related transactions, of any one or more of the
following events: (i) any third party immediately prior to such transaction
becomes the beneficial owner, directly or indirectly, of securities of such
Person representing more than fifty percent (50%) of the voting power of such
Person; (ii) there is consummated a merger, consolidation, or similar
transaction involving such Person and, immediately after the consummation of
such merger, consolidation, or similar transaction, the stockholders of such
Person immediately prior to the consummation of such merger, consolidation, or
similar transaction do not beneficially own, directly or indirectly, outstanding
voting securities representing more than fifty percent (50%) of the voting power
of the surviving entity in such merger, consolidation, or similar transaction or
more than fifty percent (50%) of the voting power of the parent of the surviving
entity in such merger, consolidation, or similar transaction; or (iii) a sale of
all or substantially all of such Person’s assets or business to a third party.
“Danaher Improvements” means any material modification, enhancement or
improvement to the DBS made by Danaher or the Danaher Group within two (2) years
following the Effective Date.
“DBS Confidential Information” means all Confidential Information and materials
(i) with respect to Danaher, forming part of the DBS or Danaher Improvements, or
(ii) with respect to Envista, forming part of Envista Improvements.
“DBS” means the Danaher Business System in existence as of the Effective Date,
which is a set of proprietary tools, processes, methodologies, practices and
related training materials developed by or for


2



--------------------------------------------------------------------------------



and owned by the Danaher Group that are designed to continuously improve
business management and performance in the critical areas of quality, delivery,
cost, growth and innovation.
“Effective Date” has the meaning set forth in the Separation Agreement.
“Envista Improvements” means any material modification, enhancement or
improvement to the DBS made by Envista or the Envista Group within two (2) years
following the Effective Date.
ARTICLE II
LICENSE GRANT
Section 2.01    License to Envista. Subject to the terms and conditions of this
Agreement, Danaher hereby grants to Envista a worldwide, non-exclusive,
non-transferable, perpetual license to use, modify, enhance and improve, the DBS
and Danaher Improvements solely for the business purposes of the Envista Group
with respect to the Envista Business. The foregoing license shall be
sublicenseable solely (i) to other members of the Envista Group (for clarity,
for only so long as such Persons remain an Affiliate of Envista), and (ii) to
third parties to the extent reasonably necessary to support the business of the
Envista Group and subject to appropriate confidentiality and non-use
obligations.
Section 2.02    License to Danaher. Envista hereby grants to Danaher a
worldwide, non-exclusive, non-transferable, perpetual license to use, modify,
enhance and improve Envista Improvements. The foregoing license shall be
sublicenseable solely (i) to other members of the Danaher Group, (ii) to third
parties to the extent reasonably necessary to support the business of the
Danaher Group and subject to appropriate confidentiality and non-use
obligations, and (iii) to members of the Danaher Group in connection with the
business or assets of such member, that, on or after the Effective Date are
sold, spun-off, split-off, merged or otherwise transferred to a third party.
Section 2.03    Provision of Improvements and Services.
(a)Upon reasonable, written request of a Party, the other Party shall use
commercially reasonable efforts to provide the requesting Party with any Danaher
Improvement or Envista Improvement, as applicable. In no event may either Party
make such a request more frequently than once per quarter. Neither Party shall
be obligated to provide any information to the other Party to the extent such
information would have a reasonable likelihood of disclosing such Party’s or its
Affiliates’ material and sensitive non-public business, product or project
plans.
(b)During the two (2)-year period following the Effective Date, upon reasonable,
written request of a Party, the other Party shall provide the requesting Party
with limited DBS-related services, which may include technical assistance and
training, joint training sessions, collaboration sessions and other related
services, in each case to allow both Parties to develop fully functional,
self-sufficient DBS teams.
ARTICLE III
INTELLECTUAL PROPERTY RIGHTS
Section 3.01    Danaher Ownership. The Parties acknowledge and agree that, as
between the Parties, Danaher is the owner of all right, title and interest in
the Intellectual Property rights in the DBS and Danaher Improvements. Danaher
shall retain the entire right, title and interest in and to the DBS and any
improvements, enhancements and modifications thereof made by Danaher or its
Affiliates (including, for clarity, any Danaher Improvements), and all
Intellectual Property rights therein. For the avoidance of doubt, Danaher shall
have the sole right to defend and enforce any and all Intellectual Property
rights covering the DBS and any Danaher Improvements.
Section 3.02    Envista Ownership. Envista shall retain the entire right, title
and interest in and to any Envista Improvements, and all Intellectual Property
rights therein. For the avoidance of doubt,


3



--------------------------------------------------------------------------------



Envista shall have the sole right to defend and enforce any and all Intellectual
Property rights covering any Envista Improvements.
ARTICLE IV
DBS CONFIDENTIAL INFORMATION
Section 4.01    Treatment of DBS Confidential Information. Each Party shall (and
shall cause each member of its respective Group to) maintain the DBS
Confidential Information of the other Party in confidence, and shall not (and
shall cause each member of the its respective Group not to) disclose, divulge or
otherwise communicate such DBS Confidential Information to any person who is not
employed by or a director of a member of its Group, or use it for any purpose,
except pursuant to, and in order to carry out, the terms and objectives of this
Agreement (including the granting of sublicenses in accordance with Article II,
subject to confidentiality obligations at least as strict as those set forth
herein), and hereby agrees to exercise (and cause each member of its respective
Group to exercise) every reasonable precaution to prevent and restrain the
unauthorized disclosure of such DBS Confidential Information by any directors,
officers or employees of its respective Group. In addition, each Party shall
(and shall cause each member of its respective Group to) treat the DBS
Confidential Information of the other Party that is not in the public domain as
trade secrets, and without limiting the foregoing shall take all actions
required by applicable Law to preserve such DBS Confidential Information of the
other Party as trade secrets.
ARTICLE V
COMPENSATION
Section 5.01    Compensation. The Parties agree that in light of the substantial
contributions of the Envista Group to the development of the DBS, no further
consideration is payable by Envista for the DBS license set forth in Section
2.01. The Parties further agree that (a) the consideration for the license to
Envista of the Danaher Improvements is the license to Danaher of the Envista
Improvements, (b) the consideration for the license to Danaher of the Envista
Improvements is the license to Envista of the Danaher Improvements, and (c) the
consideration for the DBS-related services provided by one Party pursuant to
Section 2.03(b) is the provision of the DBS-related services by the other Party
pursuant to Section 2.03(b).
ARTICLE VI
TERMINATION
Section 6.01    Term. This Agreement shall remain in effect from the Effective
Date until terminated in accordance with the provisions of this Article VI.
Section 6.02    Termination for Breach. Danaher shall be entitled to terminate
this Agreement immediately by providing written notice to Envista upon material
breach of this Agreement by Envista or any member of the Envista Group and
failure to cure such breach within ten (10) days of written notice thereof. Upon
termination of this Agreement, Envista and each member of the Envista Group
shall cease any and all use of the DBS (including any Danaher Improvements).
Section 6.03    Termination Upon Change of Control. Upon any Change of Control
of Envista or any member of the Envista Group, Danaher’s obligations under
Section 2.03 shall automatically terminate.
Section 6.04    Use of the Danaher Business System Name. Within six (6) months
following the Effective Date, Envista and each member of the Envista Group shall
cease using the name “Danaher Business System” or “DBS” or any term similar
thereto to describe the rights licensed hereunder or for any other purpose.


4



--------------------------------------------------------------------------------



Section 6.05    Survival of Obligations; Return of Confidential Information.
Notwithstanding any termination of this Agreement, the obligations of the
Parties under Articles III, IV, VII and VIII as well as Sections 6.04 and this
6.05, shall survive and continue to be enforceable. Upon any termination of this
Agreement, Envista shall promptly (and in any event within thirty (30) days)
return to Danaher or destroy (at Danaher’s option) all written DBS Confidential
Information of Danaher, and all copies thereof then in Envista’s possession.
ARTICLE VII
WARRANTIES AND COMPLIANCE
Section 7.01    Disclaimer of Warranties. Except as expressly set forth herein,
the Parties acknowledge and agree that (a) the DBS, Danaher Improvements and
Envista Improvements, as applicable, are provided as-is, (b) each Party assumes
all risks and Liability arising from or relating to its use of and reliance upon
the DBS, Danaher Improvements and Envista Improvements, as applicable, and (c)
each Party makes no representation or warranty with respect thereto. EXCEPT AS
EXPRESSLY SET FORTH HEREIN, EACH PARTY HEREBY EXPRESSLY DISCLAIMS ALL
REPRESENTATIONS AND WARRANTIES REGARDING THE DBS, DANAHER IMPROVEMENTS AND
ENVISTA IMPROVEMENTS, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY REPRESENTATION
OR WARRANTY IN REGARD TO QUALITY, PERFORMANCE, NONINFRINGEMENT,
MISAPPROPRIATION, COMMERCIAL UTILITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.
Section 7.02    Compliance with Laws and Regulations. Each Party hereto shall be
responsible for its own compliance with any and all Laws applicable to its
performance under this Agreement. FOR THE AVOIDANCE OF DOUBT AND NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, EACH PARTY EXPRESSLY DISCLAIMS ANY EXPRESS OR
IMPLIED OBLIGATION OR WARRANTY WITH RESPECT TO ANY INTELLECTUAL PROPERTY,
TECHNOLOGY OR SERVICES THAT COULD BE CONSTRUED TO REQUIRE SUCH PARTY TO DELIVER
ANY INTELLECTUAL PROPERTY, TECHNOLOGY OR SERVICES HEREUNDER IN SUCH A MANNER TO
ALLOW THE RECEIVING PARTY THEREOF TO ITSELF COMPLY WITH ANY LAW APPLICABLE TO
THE ACTIONS OR FUNCTIONS OF SUCH RECEIVING PARTY (OR ITS AFFILIATES).
ARTICLE VIII
GENERAL PROVISIONS
Section 8.01    Entire Agreement; Construction. This Agreement, including the
Exhibits and Schedules, shall constitute the entire agreement between the
Parties with respect to the subject matter hereof and shall supersede all
previous negotiations, commitments, course of dealings and writings with respect
to such subject matter. In the event of any inconsistency between this Agreement
and any Schedule hereto, the Schedule shall prevail. In the event of any
conflict between this Agreement and the Tax Matters Agreement, the terms and
conditions of the Tax Matters Agreement shall govern.
Section 8.02    Counterparts. This Agreement may be executed in more than one
counterpart, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to each of the Parties.
Section 8.03    Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in English, shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, or by facsimile
with receipt confirmed (followed by delivery of an original via overnight
courier service) to the respective Parties at the following addresses (or at
such other address for a Party as shall be specified in a notice given in
accordance with this Section 8.03:


5



--------------------------------------------------------------------------------



If to Danaher:
Danaher Corporation,
2200 Pennsylvania Ave., NW - Suite 800W
Washington, DC 20037-1701
Attn: General Counsel
To Envista:
Envista Holdings Corporation
200 S. Kraemer Blvd., Building E
Brea, California 92821
Attn: General Counsel


Section 8.04    Waivers. Any consent required or permitted to be given by any
Party to the other Party under this Agreement shall be in writing and signed by
the Party giving such consent and shall be effective only against such Party
(and its Group). No failure to exercise and no delay in exercising, on the part
of any Party, any right, remedy, power or privilege hereunder shall operate as a
waiver hereof or thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
Section 8.05    Assignment. This Agreement shall not be assignable, in whole or
in part, directly or indirectly, by any Party hereto without the prior written
consent of the other Party (not to be unreasonably withheld or delayed), and any
attempt to assign any rights or obligations arising under this Agreement without
such consent shall be void. Notwithstanding the foregoing, and subject to
Section 6.03, this Agreement shall be assignable to a bona fide third party in
connection with a merger, reorganization, consolidation or the sale of all or
substantially all the assets of a Party hereto so long as the resulting,
surviving or transferee entity assumes all the obligations of the relevant Party
hereto by operation of law or pursuant to an agreement in form and substance
reasonably satisfactory to the other Party; provided, however, that in the case
of each of the preceding clauses (i) and (ii), no assignment permitted by this
Section 8.05 shall release the assigning Party from Liability for the full
performance of its obligations under this Agreement.
Section 8.06    Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted assigns.
Section 8.07    Subsidiaries. Each of the Parties shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any Subsidiary of such Party or
by any entity that becomes a Subsidiary of such Party at and after the Effective
Date, to the extent such Subsidiary remains a Subsidiary of the applicable
Party.
Section 8.08    Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and should not be deemed to confer upon third parties any
remedy, claim, Liability, reimbursement, claim of Action or other right in
excess of those existing without reference to this Agreement.
Section 8.09    Titles and Headings. Titles and headings to Articles and
Sections herein are inserted for the convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.
Section 8.10    Exhibits and Schedules. The Exhibits and Schedules shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein.


6



--------------------------------------------------------------------------------



Section 8.11    Governing Law. This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
the conflicts of laws principles thereof.
Section 8.12    Dispute Resolution. The provisions of Article VIII of the
Separation Agreement shall govern any Dispute under or in connection with this
Agreement.
Section 8.13    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
Section 8.14    Interpretation.
(a)The Parties have participated jointly in the negotiation and drafting of this
Agreement. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the Party drafting or
causing any instrument to be drafted.
(b)When a reference is made in this Agreement to an Article, Section or Exhibit,
such reference shall be to an Article or Section of, or an Exhibit to, this
Agreement unless otherwise indicated. Wherever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.
[Signature page follows]








7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.
DANAHER CORPORATION
 
 
By:
/s/ James F. O'Reilly
Name:
James F. O'Reilly
Title:
Vice President, Associate General
 
Counsel and Secretary
 
 
ENVISTA HOLDINGS CORPORATION
 
 
By:
/s/ Howard H. Yu
Name:
Howard H. Yu
Title:
Senior Vice President and Chief
 
Financial Officer





[Signature Page to DBS License Agreement]

